Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a method performed by an apparatus comprising storing, within a blockchain, a request comprising an identifier of content and a value of a user who created the content; detecting consumption of a reusable instance of the content by a second user; designating fractional values of the content to the first and second users based on the detected consumption of the reusable instance; and storing, within the blockchain, a second request comprising an identifier of the reusable instance of the content, identifiers of the first and second users, and the designated fractional values of the content to the first and second users, classified in G06Q20/29 Payment schemes or models {characterized by micropayments}.
II. Claims 19-20, drawn to an apparatus comprising: a storage configured to store, within a blockchain, a request that comprises an identifier of content and metadata comprising restrictions of use of the content; and a processor configured to receive a request to consume a downstream reusable instance of the content, , classified in G06F16/2315 Information retrieval; Database structures therefor; File system structures of structured data, e.g. relational data {Optimistic concurrency control}.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as detecting consumption of a reusable instance of the content by a second user; designating fractional values of the content to the first and second users based on the detected consumption of the reusable instance; and storing, within the blockchain, a second request comprising an identifier of the reusable instance of the content, identifiers of the first and second users, and the designated fractional values of the content to the first and second users. Subcombination II has separate utility such as detecting that the request to consume the downstream reusable instance is prohibited based on the restrictions within the metadata on the blockchain; and transmitting a response indicating the request has been prohibited to a computing system associated with the request.  See MPEP § 806.05(d). 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Invention I requires a separate field of search from Invention II. Invention I requires a field of search comprising “(i) detecting consumption of a reusable instance of the content by a second user and (ii) designating fractional values of the content to the first and second users based on the detected consumption of the reusable instance” and Invention II requires a field of search comprising “detecting that the request to consume the downstream reusable instance is prohibited based on the restrictions within the metadata on the blockchain.”
A telephone call was made on 10/14/2021 to Patent Agent Raffi Gostanian Reg. No. 42595, and oral election was made without traverse for Group I: Claims -18.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-11, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao (US 20210065324).

Regarding Claims 1 and 10, Zhao teaches storing, within a blockchain, a request comprising an identifier of content and a value of a user who created the content (Paragraphs 0071-0074 teach a first copyright owner submits a first rights statement transaction request through the copyright management client that includes a first rights statement on a first right and a first rights  detecting consumption of a reusable instance of the content by a second user (Paragraph 0075 teaches the second copyright owner submits a second rights statement transaction request through the used copyright management client, wherein the request includes a second rights statement on a second right and a second rights usage license contract; the second rights statement includes: the second right is based on the first right, and the first rights derivative license contract is triggered when the second rights usage license  designating fractional values of the content to the first and second users based on the detected consumption of the reusable instance (Paragraphs 0078 and 0080 teach in order to trigger the first rights derivative license contract when the second rights usage license contract is executed, the second smart contract includes provisions for the reference to the first smart contract, while transmitting corresponding data to the first smart contract SC1 when the second smart contract SC2 is executed; the first consumer submits a second rights usage transaction request through the used copyright management client; after determining that the transaction conditions are met and the transaction is established, the transaction is registered in the second rights statement block on the blockchain, and the second smart contract; a corresponding transaction fee (1,000 yuan) is collected from the consumer's account and may be stored into the account of the second rights holder or additional third-party account; based on the reference of the second smart contract to the first smart contract, the income allocation (based on a 30% allocation proportion should be 300 yuan) that will be paid to the first rights holder is withdrawn; the first smart contract is triggered and executed; and the corresponding income allocation (300 yuan) is transferred to the account of the first rights holder; thus, the transaction fee of 1,000 yuan paid by the first consumer will ultimately be 700 yuan to the second rights holder and 300 yuan to the first rights holder); and storing, within the blockchain, a second request comprising an identifier of the reusable instance of the content, identifiers of the first and second users, and the designated fractional values of the content to the first and second users (Paragraphs 0084, 0086, and 0089-0090 teach a third smart contract includes 
Regarding Claim 1, Zhao teaches an apparatus (Paragraph 0123 teaches FIG. 8 is a schematic block diagram of a rights management device based on a blockchain provided by some embodiments of the present disclosure) comprising: a storage (Paragraph 0123 teaches the rights management device includes one or more memories, and one or more computer program modules (instructions) stored in the memory); and a processor (Paragraph 0123 teaches the rights management device includes processor(s) may run the computer program module(s) to realize the functions in the embodiments of the present disclosure and/or other desired functions, such as receiving requests, creating blocks, and linking the blocks to the blockchain).
Regarding Claim 10, Zhao teaches a method (Paragraph 0070 teaches a rights management comprises: receiving a first rights statement transaction request and recording the first rights statement transaction request in the blockchain, and receiving a second rights statement transaction request and recording the second rights statement transaction request in the blockchain; the first rights statement transaction request includes a first rights statement on a first right and a first rights derivative license contract; the second rights statement transaction request includes a second rights statement on a second right and a second rights usage license contract; and the second rights statement includes: the second right is based on the first right, and the first rights derivative license contract is triggered when the second rights usage license contract is executed).

Regarding Claims 2 and 11, Zhao teaches all the limitations of claims 1 and 10 above; and Zhao further teaches wherein the content comprises at least one of a writing, a video file, an audio file, and an image (Paragraph 0073 teaches the first right may be the original right owned by the first copyright owner, that is, it does not depend on any other copyrights, such as original novels, paintings, music, etc., or it can be a derived right owned by the first copyright owner, such as movies, decorations, songs, etc. based on the original novels, paintings, music, etc.).

Regarding Claims 8 and 17, Zhao teaches all the limitations of claims 1 and 10 above; and Zhao further teaches wherein the processor is further configured to detect consumption of a reusable sub-instance of the content by a third user (Paragraph 0084 teaches the third smart contract includes provisions on how to use the second right to generate a third right and how to allocate a revenue when the third right generates the revenue; for instance, the second smart contract may provide: without the consent (such as written consent or oral consent) of the second copyright owner, anyone can use the second right to generate a third right; when stating the third right, the third right should be stated as based on the second right; when this third right generates a revenue, the revenue should be allocated between the second copyright owner and the third copyright owner according to a certain ratio; the income may be the direct income generated when the third right is used directly, or may be the indirect income caused when the second right is used to generate a derived third right and the third right generates a revenue).

Regarding Claims 9 and 18, Zhao teaches all the limitations of claims 8 and 17 above; and Zhao further teaches wherein the processor is further configured to designate respective sub-fractional values of the content to the first, second and third users, and store, via the blockchain, a third request that comprises an identifier of the reusable sub-instance of the content and the sub-fractional values (Paragraphs 0086, 0089-0090 teach the third copyright owner creates the third rights statement transaction request to the blockchain processing component, and the blockchain processing component creates a corresponding third rights statement block, links the third rights statement block to the blockchain, records the third right, and creates and stores a fourth smart contract, namely recording the third rights statement transaction request in the blockchain; the third rights usage transaction request is created through the license processing unit, provided to the blockchain processing component, and recorded in the blockchain; after determining that the transaction conditions are met and the transaction is established, the transaction is registered in the third rights statement block on the blockchain, and the fourth smart contract is executed; a transaction fee (1,000 yuan) is collected, and the 1,000 yuan transaction fee paid by the second consumer is finally 800 yuan to the third rights holder, 140 yuan to the second rights holder, and 60 yuan to the first rights holder).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5, 7, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20210065324) in view of Alston (US 20200234682).

Regarding Claims 3 and 12, Zhao teaches all the limitations of claims 1 and 10 above; however Zhao does not explicitly teach wherein the processor is further configured to divide the content into a plurality of reusable fractional components.
Alston from same or similar field of endeavor teaches wherein the processor is further configured to divide the content into a plurality of reusable fractional components (Paragraphs 0028-0030 teach the blockchain can be associated with the first file (e.g., first vocal content, instrumental content, lyrics) such that the first block and any other subsequent blocks are associated with the first file (e.g., first vocal content, instrumental content, lyrics), which helps to 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Zhao to incorporate the teachings of Alston for the processor to be further configured to divide the content into a plurality of reusable fractional components.
There is motivation to combine Alston into Zhao because dividing the content into a plurality of reusable fractional components enables various computing technologies for music editing. In particular, these technologies enable the user to insert the personal vocal content into the original song in a more time-saving and simpler manner. Additionally, these technologies enable the right holder of the new derivative work to better monitor the new derivative work in a more granular, reliable, de-centralized, and secure manner (Alston Paragraph 0009).

Regarding Claims 4 and 13, the combination of Zhao and Alston teaches all the limitations of claims 3 and 12 above; and Zhao further teaches wherein the processor is configured to designate a fractional value of the reusable instance to the second user based on which fractional components of the content are consumed by the second user (Paragraphs 0078 and 0080 teach in order to trigger the first rights derivative license contract when the second rights usage license contract is executed, the second smart contract includes provisions for the reference to the first smart contract, while transmitting corresponding data (for example, including the revenue for allocation by the first smart contract) to the first smart contract when the second smart contract is executed; the first consumer submits a second rights usage transaction request through the used copyright management client, after determining that the transaction conditions are met and the transaction is established, the transaction is registered in the second rights statement block on the blockchain, and the second smart contract is executed; the transaction fee may be stored into the account of the second rights holder or additional third-party account; based on the reference of the second smart contract to the first smart contract, the income allocation (based on a 30% allocation proportion) that will be paid to the first rights holder is withdrawn; thus, the transaction fee of 1,000 yuan paid by the first consumer will ultimately be 700 yuan to the second rights holder and 300 yuan to the first rights holder).

Regarding Claims 5 and 14, Zhao teaches all the limitations of claims 1 and 10 above; however Zhao does not explicitly teach wherein the processor is configured to detect incorporation of the reusable instance into a new piece of content.
Alston from same or similar field of endeavor teaches wherein the processor is configured to detect incorporation of the reusable instance into a new piece of content (Paragraphs 0032 and 0038 teach there may be a desire to merge the first vocal content containing the second vocal content replacing the one of the defined organizational elements with the instrumental content, as sourced from the first file; therefore, replacing the one of the defined organizational elements with the second vocal content can include merging the first vocal content with the instrumental content (a) according to a same timeline (e.g., synchronized as original) as before the first vocal content and the instrumental content were isolated and (b) while the first vocal content contains the second vocal content replacing the one of the defined organizational elements; as such, the modified or new file can now include the instrumental content from the first file and the first vocal content containing the second vocal content replacing the one of the defined organizational elements; note that the blockchain already is associated with the first file such that the first block and any other subsequent blocks are associated with the first file, which helps to track derivative works off the first file; therefore, the second block of the blockchain is downstream from the first block, yet still on the blockchain, which helps to determine if the second vocal content, with or without lyrics, or its potential instrumental content, is a derivative work off the first file; in other words, the blockchain tracks the first song (original work) and any derivatives thereof (second song, third song, fourth song, or others deriving from or for each vocal, instrumental, or lyric content of first song)).

There is motivation to combine Alston into Zhao because encrypting the token improves the base invention because of the same reasons listed above for claims 3 and 12.

Regarding Claims 7 and 16, Zhao teaches all the limitations of claims 1 and 10 above; however Zhao does not explicitly teach wherein the blockchain stores the instance of the content based on a predefined class of the content, and the class comprises a template of attributes based on content type.
Alston from same or similar field of endeavor teaches wherein the blockchain stores the instance of the content based on a predefined class of the content, and the class comprises a template of attributes based on content type (Paragraphs 0025 and 0028-0029 teach the computing platform receives a first file containing a first song with a first vocal content (e.g., artist singing, duet singing, choir singing) and an instrument content (e.g., piano, guitar, drums, violin, drums); the computing platform receives the first file from a first application running on the first client; the first vocal content can already correspond to the first acoustic fingerprint associated with the first block of the blockchain before the first file is even received by the computing platform; the 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Zhao to incorporate the teachings of Alston for the blockchain to store the instance of the content based on a predefined class of the content, and the class comprises a template of attributes based on content type.
There is motivation to combine Alston into Zhao because encrypting the token improves the base invention because of the same reasons listed above for claims 3 and 12.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20150339663) in view of Perlwitz (WO 2020090118).

Regarding Claims 6 and 15, Zhao teaches all the limitations of claims 1 and 10 above; however Zhao does not explicitly teach wherein the processor is further configured to determine whether the consumption of the reusable instance of the content is permitted based on metadata of the content stored within the blockchain request, and designate the fractional values in response to a determination that the consumption is permitted.
Perlwitz from same or similar field of endeavor teaches wherein the processor is further configured to determine whether the consumption of the reusable instance of the content is permitted based on metadata of the content stored within the blockchain request (Paragraphs 8, 31, and 115 teach in the digital content license management system according to the present invention, a transaction processing unit adds the maximum value of the number of license tokens that can be derived from the original license token to the output information of the original license token, and a distribution unit equal to or smaller than the distribution unit set in the output information of the original license token specified by the input information is set in the input information of the new license token; a derivative license token (DLT) is generated by using an origin license token (GLT) as a parent, and these license tokens form a chain of licenses that are chained via input and output; a label such as 100U indicating the distribution unit (i.e., upper limit or the allowed number of uses) can be added to the arrow when illustrated; FIG. 4 shows a case where a distribution unit defined as 100 U in the output 1 of the origin license token GLT is divided by setting 99 U in the output 1 of the derived license token DLT and 1 U in the output 2; as described above, according to the digital content license management system the distribution set to , and designate the fractional values in response to a determination that the consumption is permitted (Paragraphs 42 and 70 teach the purpose of the program R (Oi) of the output O is to limit how many distribution units such as downloads are created using this license token, to pay when creating a derivative license token; how to configure the revenue sharing, for example, defining information such as currency, amount, payment conditions, etc., and specify many rules that can be reliably coded and evaluated using computer programs; the output program shown in Listing 3 uses the term function, the scale function, and the pay function to "permit the content having the content ID of 0x6d9a to consume 100 U as a distribution unit, but the expiration date is 2018 12 It is up to the 31st of the month and 100 euros will be paid to an account called DE123123 "; in addition, using the scale function, the pay function, and the id function, "a participant having a public key of 0x763c is allowed to consume 50U as the distribution unit for the content having the content ID of 0x6d9a, and 110 euros" is paid to an account called DE123123;” these two rules are written in the or function, so only one rule applies; in this way, by using the term function, you can determine the time limit for granting a license in addition to limiting the number of consumptions).

There is motivation to combine Perlwitz into Zhao because as described above, each time a license is derived, a derivative license token is generated, and an output of a parent license token (e.g., GLT in FIG. 4) and a derived child license token (e.g., in FIG. 4) are generated. Since the chain of license tokens is stored in the license token storage unit by linking the input of the DLT) (in the above-described example, the use function is used to specify the output to be linked to the parent license token), License links can be managed accurately and efficiently (Perlwitz Paragraph 90). The digital content license management system effectively expresses a complicated license token hierarchy as shown in FIG. 1 by using a simple recursive data structure. Further, by limiting the initial number of distribution units of the origin license token, the content creator can prevent both the global label and the regional label from duplicating the license token excessively (Perlwitz Paragraph 104).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lyske (US 20180181730) teaches a client-side content tracking system of media files, e.g. digital music files. Audio tracking—or indeed multimedia tracking—is shifted to a client-side perspective, with the client tasked with establishing use of a selected source audio track by tracking—and then reporting uplink to the server—at least one of: entry and exit points associated with playing of at least one of said musical sections in the identified source audio track, and how the identified source audio track was used, performed or manipulated at the client device. Server functionality is designed, having regard to the reported tracking data and its link to a unique identifier to permit the media file (e.g. source audio track) to be selected and/or identified, to store or relay—possibly in the context of a subscription service 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 




/C.P.J./Examiner, Art Unit 3685         


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685